EXHIBIT 10.4

 

SEVENTH AMENDMENT TO

MONARCH CASINO & RESORT, INC.

1993 EXECUTIVE LONG TERM INCENTIVE PLAN

 

THIS SEVENTH AMENDMENT (this “Seventh Amendment”) to the 1993 Executive Long
Term Incentive Plan, as amended (the “Plan”) of Monarch Casino & Resort Inc., a
Nevada corporation (the “Company”), was adopted by the Board of Directors of the
Company on October 1, 2013.  No stockholder approval was required.

 

AMENDMENTS

 

The Plan shall be amended as follows:

 

2.              The language set forth under Paragraph 7.1 “Option Price” shall
be omitted in its entirety and replaced with the following language:

 

“The price for Non-qualified Options shall be the fair market value of the
Common Stock under option on the day the option is granted, which shall be an
amount equal to the last reported sale price of the Common Stock on such date on
the NASDAQ National Market System, or such other stock exchange on which the
price of the Common Stock may be listed from time to time. The option price per
share for ISOs shall be an amount equal to the price of the Common Stock under
option, as determined above, unless the proposed option recipient, at the time
of grant, owns (within the meaning of Section 422(b)(6) of the Code) stock
possessing more than 10% of the total combined voting power of all classes of
stock of Monarch or any subsidiary of Monarch. In such case, the purchase price
of the shares covered by such ISO shall not be less than 110% of the fair market
value per share of the Common Stock on the ISO is granted.  The option price
shall be paid (i) in cash, (ii) in shares of Common Stock having a fair market
value equal to such option price, (iii) with respect to Non-Qualified Options,
payment through a “net exercise” such that, without the payment of any funds,
the Participant may exercise the Non-Qualified Option and receive the net number
of shares of Common Stock equal to (A) the number of shares as to which the
Non-Qualified Option is being exercised, multiplied by (B) a fraction, the
numerator of which is the fair market value per share less the exercise price
per share, and the denominator of which is such fair market value per share (the
number of net shares to be received shall be rounded down to the nearest whole
number of shares); or (iv) any combination of the foregoing methods of payment. 
The fair market value of Common Stock delivered to or withheld by the
Corporation pursuant to the immediately preceding sentence shall be determined
on the basis of the last reported sale price of the Common Stock on the NASDAQ
National Market System on the day of exercise or, if there was no such sale
price on the day of exercise, on the day next preceding the day of exercise on
which there was such a sale.”

 

CONFLICT BETWEEN THE SEVENTH AMENDMENT AND THE PLAN

 

If there is a conflict between any of the provisions of this Seventh Amendment
and any of the provisions of the Plan, the provisions of this Seventh Amendment
shall control.

 

NO OTHER AMENDMENTS OR CHANGES

 

Except as expressly amended or modified by this Seventh Amendment, all of the
terms and conditions of the Plan shall remain unchanged and in full force and
effect.

 

GOVERNING LAW

 

This Seventh Amendment shall be governed by and construed in accordance with
Nevada law.

 

--------------------------------------------------------------------------------